
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.144


MICRON TECHNOLOGY, INC.

26,162,791 WARRANTS TO PURCHASE
SHARES OF COMMON STOCK


PURCHASE AGREEMENT


    July 12, 2001

LEHMAN BROTHERS INC.
Three World Financial Center
New York, New York 10285

Ladies and Gentlemen:

    Micron Technology, Inc., a Delaware corporation (the "Company"), proposes,
subject to the terms and conditions stated herein, to issue and sell 26,162,791
warrants (the "Firm Warrants") to purchase an aggregate of 26,162,791 shares
(the "Firm Warrant Shares") of common stock of the Company, par value U.S.$0.10
per share (the "Common Stock") to Lehman Brothers Inc. (the "Initial
Purchaser"). In addition, the Company proposes to grant to the Initial Purchaser
an option (the "Option") to purchase up to an additional 2,906,976 warrants (the
"Optional Warrants" and, together with the Firm Warrants, the "Warrants") to
purchase an aggregate of 2,906,976 shares of Common Stock (the "Optional Warrant
Shares" and, together with the Firm Warrant Shares, the "Warrant Shares"). The
Warrants are to be issued pursuant to a warrant agreement (the "Warrant
Agreement") to be dated as of the First Delivery Date (as defined in
Section 2(a)), between the Company and Wells Fargo Bank Minnesota, N.A., as
warrant agent (the "Warrant Agent"). The Warrants will be offered and sold to
the Initial Purchaser without being registered under the Securities Act of 1933,
as amended (the "Securities Act"), in reliance upon an exemption therefrom.

    Holders of the Warrant Shares (including the Initial Purchaser and its
direct and indirect transferees) will be entitled to the benefits of a
Registration Rights Agreement, dated the First Delivery Date, between the
Company and the Initial Purchaser (the "Registration Rights Agreement"),
pursuant to which the Company will agree to file with the Securities and
Exchange Commission (the "Commission") a shelf registration statement pursuant
to Rule 415 under the Securities Act (the "Registration Statement") covering the
resale of the Warrant Shares, and to use its reasonable efforts to cause the
Registration Statement to be declared effective.

    This Agreement, the Warrant Agreement, the Warrants and the Registration
Rights Agreement are referred to herein collectively as the "Operative
Documents".

    This is to confirm the agreement between the Company and the Initial
Purchaser concerning the issuance, offer and sale of the Warrants.

    1.  Representations, Warranties and Agreements of the Company.  The Company
represents, warrants to and agrees with, the Initial Purchaser that:

    (a) The Company has prepared a preliminary offering memorandum dated
July 12, 2001 (the "Preliminary Offering Memorandum") and will prepare an
offering memorandum dated the date hereof (the "Offering Memorandum") setting
forth information concerning the Company, the Warrants, the Registration Rights
Agreement and the Common Stock. Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to the Initial Purchaser pursuant to the terms of this Agreement. The
Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum and the Offering Memorandum in connection with the offer and
sale of the Warrants by the Initial Purchaser. As used in this Agreement,
"Preliminary Offering Memorandum" and "Offering Memorandum" means the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be,
as amended or supplemented and including all documents incorporated by reference
therein, including any documents filed under the

--------------------------------------------------------------------------------

Securities Exchange Act of 1934, as amended (the "Exchange Act"), subsequent to
the date hereof. Each of the Preliminary Offering Memorandum and the Offering
Memorandum did not, as of its respective date, and the Offering Memorandum will
not as of each Delivery Date (as defined in Section 2(b)), contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representation or warranty as to information contained in or omitted from the
Preliminary Offering Memorandum or the Offering Memorandum in reliance upon and
in conformity with written information furnished to the Company by or on the
behalf of the Initial Purchaser specifically for inclusion therein.

    (b) The documents incorporated by reference in the Offering Memorandum,
including any documents filed under the Exchange Act subsequent to the date
hereof, when they became effective or were filed with the Securities and
Exchange Commission (the "Commission"), as the case may be, conformed in all
material respects to the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder, and none of such documents contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and any further documents so filed and incorporated by reference in
the Offering Memorandum or any further amendment or supplement thereto will
conform in all material respects to the requirements of the Exchange Act and the
rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

    (c) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
power and authority to own its properties and conduct its business as described
in the Offering Memorandum.

    (d) The Company has an authorized capitalization as set forth in the
Offering Memorandum, and all of the issued and outstanding shares of capital
stock of the Company have been duly and validly authorized and issued, are fully
paid and nonassessable and conform in all material respects to the description
thereof contained in the Offering Memorandum; the Warrant Shares that are
authorized on the date hereof have been duly and validly authorized and reserved
for issuance upon exercise of the Warrants and are free of preemptive rights;
and all Warrant Shares, when so issued and delivered upon such exercise in
accordance with the terms of the Warrants and the Warrant Agreement, will be
duly and validly authorized and issued, fully paid and nonassessable and free
and clear of all liens, encumbrances or claims.

    (e) This Agreement has been duly authorized, executed and delivered by the
Company.

    (f)  The Warrants have been duly authorized by the Company; when the
Warrants are executed and issued in accordance with the terms of the Warrant
Agreement and delivered to and paid for by the Initial Purchaser pursuant to
this Agreement on the relevant Delivery Date (assuming due attestation and
countersignature of the Warrants by the Warrant Agent), the Warrants will
constitute valid and binding obligations of the Company, entitled to the
benefits of the Warrant Agreement and enforceable against the Company in
accordance with their terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws relating to or affecting creditors' rights generally, subject
to general principles of equity and to limitations on availability of equitable
relief, including specific performance (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing; and
the Warrants conform in all material respects to the description thereof
contained in the Offering Memorandum.

    (g) The Warrant Agreement has been duly authorized by the Company; on the
First Delivery Date, the Warrant Agreement will have been duly executed and
delivered by the Company and (assuming due authorization, execution and delivery
by the Warrant Agent) will constitute a valid and

2

--------------------------------------------------------------------------------

binding agreement of the Company enforceable against the Company in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws relating to or affecting creditors' rights generally, subject
to general principles of equity and to limitations on availability of equitable
relief, including specific performance (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing; and
the Warrant Agreement conforms in all material respects to the description
thereof contained in the Offering Memorandum.

    (h) The Registration Rights Agreement has been duly authorized by the
Company; when the Registration Rights Agreement is duly executed and delivered
by the Company (assuming due authorization, execution and delivery by the
Initial Purchaser), the Registration Rights Agreement will constitute a valid
and binding agreement of the Company enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws relating to or affecting creditors' rights generally, subject
to general principles of equity and to limitations on availability of equitable
relief, including specific performance (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing, and
except with respect to the rights of indemnification and contribution
thereunder, where enforcement thereof may be limited by federal or state
securities laws or the policies underlying such laws; and the Registration
Rights Agreement conforms in all material respects to the description thereof
contained in the Offering Memorandum.

    (i)  There are no contracts, agreements or understandings between the
Company and any person granting such person the right (other than rights which
have been waived or satisfied) to require the Company to include such securities
in any securities being registered pursuant to any registration statement filed
by the Company under the Securities Act pursuant to the terms of the
Registration Rights Agreement.

    (j)  None of the execution, delivery and performance of this Agreement and
the other Operative Documents by the Company, the issuance and sale of the
Warrants, the issuance of the Warrant Shares or the consummation of any other of
the transactions contemplated hereby or thereby will conflict with, result in a
breach or violation of any of the terms or provisions of, or constitute a
default under (i) the charter or by-laws of the Company, (ii) any indenture or
other agreement or instrument to which the Company or its subsidiaries is a
party or bound or to which any of the properties or assets of the Company is
subject, or (iii) any decree, regulation or order applicable to the Company of
any court, governmental authority or agency having jurisdiction over the Company
or any of its properties or assets, except such conflicts, breaches, violations
or defaults in clause (ii) or clause (iii) above, as would not have a material
adverse effect on the Company's ability to perform its obligations under this
Agreement and the other Operative Documents or to consummate the transactions
contemplated hereby and thereby.

    (k) No authorization, approval or other action by, and no notice to, consent
of, order of, or filing with, any governmental authority or agency is required
for the consummation of the transactions contemplated in the Operative
Documents, except as may be required under the Securities Act and the rules and
regulations promulgated in connection with the registration of the Warrant
Shares pursuant to the Registration Rights Agreement, or as otherwise
contemplated by the Operative Documents, or as may be required under the state
securities or blue sky laws of any jurisdiction in connection with the purchase
and distribution of the Warrants and any such other approvals as have been
obtained.

    (l)  Since the date as of which information is given in the Offering
Memorandum, there has not been any material change in the capital stock (other
than upon exercise of outstanding stock options) or any significant increase in
long-term debt of the Company and its subsidiaries taken as a whole or any
material change in or affecting the business, properties, financial condition or
results of operations

3

--------------------------------------------------------------------------------

of the Company and its subsidiaries taken as a whole, otherwise than as set
forth in or contemplated in the Offering Memorandum.

    (m) Other than as set forth in the Offering Memorandum, there are no legal
or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property of the Company or any of its
subsidiaries is the subject, which would individually be reasonably expected to
have a material adverse effect on the business, properties, financial condition
or results of operations of the Company and its subsidiaries taken as a whole (a
"Material Adverse Effect").

    (n) The Company is not and, after giving effect to the offering and sale of
the Warrants, will not be an "investment company" or an entity "controlled" by
an "investment company", as such terms are defined in the Investment Company Act
of 1940, as amended (the "Investment Company Act").

    (o) Assuming the accuracy of the representations and warranties of the
Initial Purchaser contained in Section 6 and its compliance with the agreements
set forth therein, it is not necessary, in connection with the issuance and sale
of the Warrants to the Initial Purchaser and the offer, resale and delivery of
the Warrants by the Initial Purchaser in the manner contemplated by this
Agreement, the Warrant Agreement and the Offering Memorandum, to register the
Warrants or the Warrant Shares under the Securities Act, except as may be
required under the Securities Act and the rules and regulations promulgated
thereunder in connection with the registration of the Warrant Shares pursuant to
the Registration Rights Agreement.

    (p) No securities of the same class (within the meaning of section (d)(3) of
Rule 144A under the Securities Act ("Rule 144A") as the Warrants are listed on
any national securities exchange registered under Section 6 of the Exchange Act
or quoted on an automated inter-dealer quotation system.

    (q) None of the Company or any of its affiliates (as defined in Rule 501(b)
of Regulation D under the Securities Act ("Regulation D")), or any person acting
on its or their behalf (other than the Initial Purchaser, about which no
representation is made by the Company), has, directly or through an agent,
engaged in any form of general solicitation or general advertising in connection
with the offering of the Warrants (as those terms are used in Regulation D)
under the Securities Act or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act; the Company has not entered into
any contractual arrangement with respect to the distribution of the Warrants
except for the Operative Documents, and the Company will not enter into any such
arrangement.

    (r) None of the Company or any of its affiliates, or any person acting on
its or their behalf (other than the Initial Purchaser, about which no
representation is made by the Company), has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any "security" (as defined in the Securities Act) which is or will
be integrated with the sale of the Warrants in a manner that would require the
registration under the Securities Act of the Warrants.

    (s) The Company has not taken, directly or indirectly, any action designed
to cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Warrants.

    2.  Purchase, Sale and Delivery of Warrants.  

    (a) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company agrees to sell to
the Initial Purchaser, and the Initial Purchaser agrees to purchase from the
Company, at a purchase price of $16.555 per Warrant, the 26,162,791 Firm
Warrants.

    Delivery of and payment for the Firm Warrants shall be made at the offices
of Wilson Sonsini Goodrich & Rosati, 650 Page Mill Road, Palo Alto, California
94304, at 10:00 a.m. (New York time) on July 18, 2001, or such later date as the
Initial Purchaser shall designate, which date and time may be

4

--------------------------------------------------------------------------------

postponed by agreement between the Initial Purchaser and the Company (such date
and time of delivery and payment for the Warrants being herein called the "First
Delivery Date"). Delivery of the Firm Warrants shall be made to the Initial
Purchaser against payment of the purchase price by the Initial Purchaser.
Payment for the Firm Warrants shall be effected either by wire transfer of
immediately available funds to an account with a bank in The City of New York,
the account number and the ABA number for such bank to be provided by the
Company to the Initial Purchaser at least two business days in advance of the
First Delivery Date, or by such other manner of payment as may be agreed by the
Company and the Initial Purchaser.

    (b) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company hereby grants the
Option to the Initial Purchaser to purchase the Optional Warrants at the same
price as the Initial Purchaser shall pay for the Firm Warrants. The Option may
be exercised only to cover over-allotments in the sale of the Firm Warrants by
the Initial Purchaser. At any time on or before the thirtieth day after the date
of this Agreement (but not more than once), the Option may be exercised by
written notice being given to the Company by the Initial Purchaser. Such notice
shall set forth the aggregate number of Optional Warrants as to which the Option
is being exercised, the names in which the Optional Warrants are to be
registered, the denominations in which the Optional Warrants are to be issued
and the date and time, as determined by the Initial Purchaser, when the Optional
Warrants are to be delivered.

    The date for the delivery of and payment for the Optional Warrants, being
herein referred to as an "Optional Delivery Date", which may be the First
Delivery Date (the First Delivery Date and the Optional Delivery Date, if any,
being sometimes referred to as a "Delivery Date"), shall be determined by the
Initial Purchaser but shall not be later than five full business days after
written notice of election to purchase Optional Warrants is given. Delivery of
the Optional Warrants shall be made to the Initial Purchaser against payment of
the purchase price by the Initial Purchaser. Payment for the Optional Warrants
shall be effected either by wire transfer of immediately available funds to an
account with a bank in The City of New York, the account number and the ABA
number for such bank to be provided by the Company to the Initial Purchaser at
least two business days in advance of the Optional Delivery Date, or by such
other manner of payment as may be agreed by the Company and the Initial
Purchaser.

    (c) The Company will deliver against payment of the purchase price the
Warrants initially sold to qualified institutional buyers ("QIBs"), as defined
in Rule 144A under the Securities Act initially in the form of one or more
global certificates (the "Global Warrants"), registered in the name or names of
such person or persons designated by the Initial Purchaser.

    The Global Warrants will be made available, at the request of the Initial
Purchaser, for checking at least 24 hours prior to such Delivery Date.

    (d) Time shall be of the essence, and delivery at the time and place
specified pursuant to this Agreement is a further condition of the obligations
of the Initial Purchaser hereunder.

    3.  Further Agreements of the Company.  The Company further agrees:

    (a) With respect to any amendment or supplement prior to completion of the
resale of the Warrants by the Initial Purchaser, (i) to advise the Initial
Purchaser promptly of any proposal to amend or supplement the Offering
Memorandum, (ii) to provide the Initial Purchaser a reasonable opportunity to
review such amendment or supplement and (iii) not to effect any such amendment
or supplement to which the Initial Purchaser reasonably and timely objects,
except, in the case of clause (iii) above, as a result of filings with the
Commission or as otherwise required by law. If, at any time prior to completion
of the resale of the Warrants by the Initial Purchaser, any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Offering Memorandum in order that the Offering Memorandum will not include an
untrue statement of a material fact or omit

5

--------------------------------------------------------------------------------

to state a material fact necessary in order to make the statements therein, in
the light of the circumstances existing at the time it is delivered to a
purchaser, not misleading, to promptly notify the Initial Purchaser and prepare,
subject to the first sentence of this Section 3(a), such amendment or supplement
as may be necessary to correct such untrue statement or omission.

    (b) To furnish to the Initial Purchaser and to Cleary, Gottlieb, Steen &
Hamilton, counsel to the Initial Purchaser, copies of the Preliminary Offering
Memorandum and the Offering Memorandum (and all amendments and supplements
thereto) in each case as soon as they are available and in such quantities as
the Initial Purchaser reasonably request for internal use and for distribution
to prospective purchasers. The Company will pay the expenses of printing and
distributing to the Initial Purchaser all such documents.

    (c) To use its reasonable efforts to take such action as the Initial
Purchaser may reasonably request from time to time, to qualify the Warrants for
offering and sale under the securities laws of such jurisdictions as reasonably
designated by the Initial Purchaser and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions in the
United States for as long as may be necessary to complete the resale of the
Warrants; provided, however, that in connection therewith, the Company shall not
be required to qualify to do business as a foreign corporation or otherwise
subject itself to service of process or taxation in any jurisdiction in which it
is not otherwise so qualified or subject.

    (d) Not to, and not to permit any of its subsidiaries or any person acting
on its behalf to, directly or indirectly, make offers or sales of any security,
or solicit offers to buy any security, under circumstances that would require
the registration of the Warrants or Warrant Shares under the Securities Act.

    (e) Not to, and not to permit any of its subsidiaries or any person acting
on its behalf to, engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Warrants in the United States.

    (f)  Between the date hereof and the First Delivery Date, not to do or
authorize any act or thing that would result in an adjustment of the exercise
price of the Warrants.

    (g) To apply the proceeds from the sale of the Warrants as set forth under
"Use of Proceeds" in the Offering Memorandum.

    (h) For a period of 90 days from the date of the Offering Memorandum, not
to, directly or indirectly, offer for sale, sell or otherwise dispose of (or
enter into any transaction or device which is designed to, or could be expected
to, result in the disposition or purchase by any person at any time in the
future of), or announce an offering of any shares of Common Stock (other than
the Warrant Shares), or sell or grant options, rights or warrants to purchase or
acquire any shares of Common Stock (other than any of the following, or with
respect to any of the following: (i) any grants under the Company's employee
stock plans in accordance with the terms of such plans as described in the
Offering Memorandum, (ii) issuances of shares of Common Stock or rights to
receive shares of Common Stock pursuant to the exercise of any warrants, options
or other securities outstanding on the date of the Offering Memorandum or
granted under such employee stock plans or (iii) issuances of shares of Common
Stock or rights to receive shares of Common Stock in connection with any merger,
consolidation, acquisition or similar business combination ("Acquisition
Shares")) without the prior written consent of Lehman Brothers Inc. (which
consent shall not be unreasonably withheld); and to cause each executive officer
(as defined for purposes of Section 16 of the Exchange Act) and director of the
Company to furnish to the Initial Purchaser, prior to the Delivery Date, and, to
the extent that the Company issues Acquisition Shares in any such merger,
consolidation, acquisition or similar business combination in excess of
15 million shares in the aggregate, to cause each person or entity receiving any
such Acquisition Shares to furnish to the Initial Purchaser, prior to issuance
of any such Acquisition Shares, a letter or letters, in form and substance
satisfactory to counsel to the Initial

6

--------------------------------------------------------------------------------

Purchaser, pursuant to which each such person shall agree not to, directly or
indirectly, offer for sale, sell or otherwise dispose of (or enter into any
transaction or device which is designed to, or could be expected to, result in
the disposition or purchase by any person at any time in the future of), any
shares of Common Stock beneficially owned, deemed to be beneficially owned, or
in the future acquired by each such person for a period of 30 days from the date
of the Offering Memorandum, without the prior written consent of Lehman
Brothers Inc. (which consent shall not be unreasonably withheld).

    (i)  For so long as any of the Warrants are "restricted securities" within
the meaning of Rule 144(a)(3), to provide to any holder of the Warrants or to
any prospective purchaser of the Warrants designated by any holder, upon request
of such holder or prospective purchaser, information required to be provided by
Rule 144A(d)(4) if, at the time of such request, the Company is not subject to
the reporting requirements under Section 13 or 15(d) of the Exchange Act.

    (j)  Not to, and not permit any of its subsidiaries to, resell any Warrants
or Warrant Shares that have been acquired by any of them.

    (k) The Company will keep available at all times, free of preemptive rights,
the full number of Warrant Shares issuable upon exercise of the Warrants.

    (l)  Each of the Warrants and the Warrant Shares will bear, to the extent
applicable, the legend contained in "Notice to Investors" in the Offering
Memorandum for the time period and upon the other terms stated therein.

    (m) None of the Company or any of its subsidiaries will take, directly or
indirectly, any action which is designed to stabilize or manipulate, or which
constitutes or which might reasonably be expected to cause or result in
stabilization or manipulation, of the price of any security of the Company in
connection with the offering of the Warrants by the Initial Purchaser.

    (n) To execute and deliver the Registration Rights Agreement (in form and
substance reasonably satisfactory to the Initial Purchaser and the Company).

    (o) To use its reasonable efforts to assist the Initial Purchaser in
arranging to cause the Warrants to be accepted to trade in the PORTAL market
("PORTAL") of the National Association of Securities Dealers, Inc. ("NASD").

    (p) To use its reasonable efforts to cause the Warrants to be accepted for
clearance and settlement through the facilities of DTC.

    (q) To use its reasonable efforts to have the Warrant Shares approved for
listing on the New York Stock Exchange Inc., promptly following the
effectiveness of the Registration Statement.

    4.  Expenses.  The Company agrees to pay:

    (a) the costs incident to the authorization, issuance, sale and delivery of
the Warrants and the Warrant Shares, and any taxes payable in that connection;

    (b) the costs incident to the preparation, printing and distribution of the
Preliminary Offering Memorandum, the Offering Memorandum and any amendment or
supplement to the Offering Memorandum, all as provided in this Agreement;

    (c) the costs of copying and distributing the Operative Documents;

    (d) the fees and expenses of Wilson Sonsini Goodrich & Rosati, Professional
Corporation and PricewaterhouseCoopers LLP;

    (e) the fees and expenses of qualifying the Warrants under the securities
laws of the several jurisdictions as provided in Section 3(c);

    (f)  the costs of preparing the Warrants;

7

--------------------------------------------------------------------------------

    (g) all expenses and fees in connection with the application for inclusion
of the Warrants in the PORTAL market and the listing of the Warrant Shares on
the New York Stock Exchange Inc.;

    (h) the fees and expenses (including fees and disbursements of counsel) of
the Warrant Agent, and the costs and charges of any registrar, transfer agent,
paying agent or exercise agent; and

    (i)  all other costs and expenses incident to the performance of the
obligations of the Company under this Agreement;

provided, however, that, except as provided in this Section 4 and in Section 7,
the Initial Purchaser shall pay its own costs and expenses, including the costs
and expenses of its counsel and any transfer taxes on the Warrants which it may
sell.

    5.  Conditions of the Initial Purchaser's Obligations.  The obligations of
the Initial Purchaser hereunder are subject to the accuracy in all material
respects (except to the extent such representations and warranties are qualified
by materiality, in which case, in all respects), when made and on each Delivery
Date, of the representations and warranties of the Company contained herein, to
the performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

    (a) The Initial Purchaser shall not have discovered and disclosed to the
Company prior to or on such Delivery Date that the Offering Memorandum or any
amendment or supplement thereto contains any untrue statement of a fact which,
in the opinion of counsel to the Initial Purchaser, is material or omits to
state any fact which is material and necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

    (b) Wilson Sonsini Goodrich & Rosati, Professional Corporation, shall have
furnished to the Initial Purchaser their written opinion, as counsel to the
Company, addressed to the Initial Purchaser and dated such Delivery Date, in
form and substance reasonably satisfactory to the Initial Purchaser, to
substantially the effect that:

     (i) The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware and has the
corporate power and authority to own its properties and to conduct its business
as described in the Offering Memorandum;

    (ii) The Company has an authorized capitalization as set forth in the
Offering Memorandum, and the Company's capital stock conforms in all material
respects to the description thereof contained in the Offering Memorandum under
the caption "Description of Capital Stock";

    (iii) The Warrant Shares that are authorized on the date hereof have been
duly authorized and reserved for issuance upon exercise of the Warrants by valid
corporate action; are free of preemptive rights under the Company's charter or
by-laws, the federal laws of the United States of America and the Delaware
General Corporation Law; when so issued and delivered upon such exercise in
accordance with the terms of the Warrant Agreement and the Warrants, such
Warrant Shares will be validly issued, fully paid and nonassessable; and conform
in all material respects to the description thereof contained in the Offering
Memorandum under the caption "Description of Capital Stock";

    (iv) This Agreement has been duly authorized, executed and delivered by the
Company;

    (v) The Warrants have been duly authorized by the Company and when executed
and issued in accordance with terms of the Warrant Agreement and delivered to
and paid for by the Initial Purchaser, will constitute valid and binding
obligations of the Company, entitled to the benefits of the Warrant Agreement
and enforceable against the Company in accordance with their terms except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, subject to general principles of equity and to limitations on
availability of equitable relief, including specific

8

--------------------------------------------------------------------------------

performance (regardless of whether such enforceability is considered in a
proceeding in equity or at law) or by an implied covenant of good faith and fair
dealing;

    (vi) The Warrant Agreement has been duly authorized, executed and delivered
by the Company and (assuming due authorization, execution and delivery by the
Warrant Agent) constitutes a valid and binding agreement of the Company
enforceable against the Company in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, subject to general principles of equity and to limitations on
availability of equitable relief, including specific performance (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
or by an implied covenant of good faith and fair dealing;

   (vii) The Registration Rights Agreement has been duly authorized, executed
and delivered by the Company and (assuming due authorization, execution and
delivery thereof by the Initial Purchaser) constitutes a valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms except as rights to indemnity contained therein may be limited by
applicable law and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors' rights generally, subject to general
principles of equity and to limitations on availability of equitable relief,
including specific performance (regardless of whether such enforceability is
considered in a proceeding in equity or at law), by an implied covenant of good
faith and fair dealing;

   (viii) None of the execution, delivery and performance of this Agreement, the
Warrant Agreement, the Registration Rights Agreement, the issuance and sale of
the Warrants, the issuance of the Warrant Shares or the consummation of any
other of the transactions contemplated hereby and thereby will conflict with,
result in a breach or violation of any of the terms or provisions of, or
constitute a default under (A) the charter or by-laws of the Company or (B) any
decree, regulation or order known to such counsel to be applicable to the
Company of any Delaware court, governmental authority or agency having
jurisdiction over the Company or any of its properties or assets, except such
conflicts, breaches, violations or defaults in clause (B) above as would not
have a material adverse effect on the Company's ability to perform its
obligations under this Agreement and the other Operative Documents or to
consummate the transactions contemplated hereby and thereby;

    (ix) Except as may be required under the Securities Act and the rules and
regulations promulgated thereunder in connection with the registration of the
Warrant Shares pursuant to the Registration Rights Agreement, or as otherwise
contemplated by the Operative Documents, or as may be required by the securities
or "blue sky" laws of any state of the United States in connection with the sale
of the Warrants, no consent, approval, authorization or order of, or filing or
registration with, any Delaware court or governmental agency or body is required
for the execution, delivery and performance of this Agreement and the Warrant
Agreement by the Company and the issuance of the Warrants and the Warrant Shares
and the consummation of the transactions contemplated hereby and thereby; and

    (x) The Company is not an "investment company" within the meaning of the
Investment Company Act.

    In rendering such opinion, such counsel may state that its opinion is
limited to matters governed by the federal laws of the United States of America,
the laws of the State of New York (but only with respect to opinions as to
validity or binding effect) and the Delaware General Corporation Law. Such
counsel's opinion may state that it is not counsel to, and does not represent
the Company in, intellectual property matters, including intellectual property
litigation and, in particular, that it has made no independent investigation
with respect to any litigation involving Rambus, Inc.

9

--------------------------------------------------------------------------------

    Such counsel shall also have furnished to the Initial Purchaser a written
statement, addressed to the Initial Purchaser and dated such Delivery Date, in
form and substance satisfactory to the Initial Purchaser, to the effect that
such counsel has participated in conferences with officers and other
representatives of the Company, the independent accountants of the Company,
counsel for the Initial Purchaser and the Initial Purchaser at which the
Preliminary Offering Memorandum and the Offering Memorandum and related matters
were discussed and, although such counsel is not passing upon, and does not
assume any responsibility for, the accuracy, completeness or fairness of the
Preliminary Offering Memorandum, the Offering Memorandum or the statements
contained therein and has made no independent check or verification thereof, on
the basis of the foregoing, no facts have come to such counsel's attention that
has caused it to believe that the Offering Memorandum (except the financial
statements and the notes thereto and financial statement schedules and other
information of an accounting, statistical or financial nature included therein,
as to which such counsel need express no view) as of its date and such Delivery
Date included or includes any untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

    (c) The Company shall have furnished to the Initial Purchaser the opinion of
the General Counsel, a Chief Corporate Counsel or an Assistant General Counsel
of the Company, addressed to the Initial Purchaser and dated such Delivery Date,
in form and substance reasonably satisfactory to the Initial Purchaser, to
substantially the effect that:

     (i) To the knowledge of such counsel, but without inquiring into dockets of
any court, commissions, regulatory body, administrative agency or other
government body, and other than as set forth in the Offering Memorandum, there
are no legal or governmental proceedings pending to which the Company is a party
or of which any property or assets of the Company is the subject which such
counsel believes individually would be reasonably expected to have a Material
Adverse Effect;

    (ii) The Warrant Shares are free of preemptive rights under any agreement
known to such counsel;

    (iii) None of the execution, delivery and performance of this Agreement, the
Warrant Agreement, the Registration Rights Agreement, the issuance and sale of
the Warrants, the issuance of the Warrant Shares or the consummation of any
other of the transactions contemplated hereby and thereby will conflict with,
result in a breach or violation of any of the terms or provisions of, or
constitute a default under (A) any material indenture or other material
agreement or instrument to which the Company or its subsidiaries is a party or
bound, or (B) any decree, regulation or order applicable to the Company of any
U.S. Federal or Idaho court, governmental authority or agency having
jurisdiction over the Company or any of its properties or assets, except such
conflicts, breaches, violations or defaults as would not have a material adverse
effect on the Company's ability to perform its obligations under this Agreement
and the other Operative Documents or to consummate the transactions contemplated
hereby and thereby; and

    (iv) Except as may be required under the Securities Act and the rules and
regulations promulgated thereunder in connection with the registration of the
Warrant Shares pursuant to the Registration Rights Agreement, or as otherwise
contemplated by the Operative Documents, or as may be required by the securities
or "blue sky" laws of any state of the United States in connection with the sale
of the Warrants, no consent, approval, authorization or order of, or filing or
registration with, any U.S. Federal or Idaho court or governmental agency or
body is required for the execution, delivery and performance of this Agreement
and the Warrant Agreement by the Company and the issuance of the Warrants and
the Warrant Shares and the consummation of the transactions contemplated hereby
and thereby.

10

--------------------------------------------------------------------------------

    In rendering such opinion, such counsel may state that its opinion is
limited to matters governed by the federal laws of the United States of America
and the laws of the State of Idaho.

    Such counsel shall also have furnished to the Initial Purchaser a written
statement, addressed to the Initial Purchaser and dated such Delivery Date, in
form and substance satisfactory to the Initial Purchaser, to the effect that
such counsel has participated in conferences with officers and other
representatives of the Company, the independent accountants of the Company,
counsel for the Initial Purchaser and the Initial Purchaser at which the
Preliminary Offering Memorandum and the Offering Memorandum and related matters
were discussed and, although such counsel is not passing upon, and does not
assume any responsibility for, the accuracy, completeness or fairness of the
Preliminary Offering Memorandum, the Offering Memorandum or the statements
contained therein and has made no independent check or verification thereof, on
the basis of the foregoing, no facts have come to such counsel's attention that
has caused him to believe that the Offering Memorandum (except the financial
statements and the notes thereto and financial statement schedules and other
information of an accounting, statistical or financial nature included therein,
as to which such counsel need express no view) as of its date and such Delivery
Date included or includes any untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

    (d) Cleary, Gottlieb, Steen & Hamilton shall have furnished to the Initial
Purchaser their written opinion, as counsel to the Initial Purchaser, addressed
to the Initial Purchaser and dated such Delivery Date, in form and substance
reasonably satisfactory to the Initial Purchaser, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon the matters covered therein.

    (e) At the time of execution of this Agreement, the Initial Purchaser shall
have received from PricewaterhouseCoopers LLP a letter, in form and substance
satisfactory to the Initial Purchaser, addressed to the Initial Purchaser and
dated the date hereof.

    (f)  With respect to the letter of PricewaterhouseCoopers LLP referred to in
the preceding paragraph and delivered to the Initial Purchaser concurrently with
the execution of this Agreement (the "initial letter"), the Company shall have
furnished to the Initial Purchaser a letter (the "bring-down letter") of such
accountants, addressed to the Initial Purchaser and dated such Delivery Date
(A) confirming that they are independent accountants within the meaning of the
Securities Act and are in compliance with the applicable requirements relating
to the qualification of accountants under the applicable rules and regulations
of the Commission, (B) stating, as of the date of the bring-down letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Offering
Memorandum, as of a date not more than five days prior to the date of the
bring-down letter), the procedures and findings of such firm with respect to the
financial information and other matters covered by the initial letter and
(C) confirming in all material respects the procedures and findings set forth in
the initial letter.

    (g) The Company shall have furnished to the Initial Purchaser on such
Delivery Date a certificate, dated such Delivery Date and delivered on behalf of
the Company by the president or any vice president of the Company and its chief
financial officer, in form and substance reasonably satisfactory to the Initial
Purchaser, to substantially the effect that:

     (i) The representations, warranties and agreements of the Company in
Section 1 hereof are true and correct in all material respects (except to the
extent such representations and warranties are qualified by materiality, in
which case, in all respects) as of the date given and as of such Delivery Date;
and the Company has complied in all material respects with all its agreements
contained herein to be performed prior to or on such Delivery Date; and

11

--------------------------------------------------------------------------------

    (ii) (A) The Company has not sustained since the date of the latest audited
financial statements included in the Offering Memorandum any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, except (x) as set forth or contemplated in
the Offering Memorandum and (y) for operating losses incurred in the ordinary
course of business, or (B) since such date there has not been any material
change in the capital stock or long-term debt of the Company (except for
issuances of shares of Common Stock upon exercise of outstanding options
described in the Offering Memorandum or pursuant to any grants under the
Company's employee stock plans in accordance with the terms of such plans as
described in the Offering Memorandum), or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, financial position or results of operations of the Company, except as
set forth or contemplated in the Offering Memorandum.

    (h) The Warrant Agreement shall have been duly executed and delivered by the
Company and the Warrant Agent, and the Warrants shall have been duly executed
and delivered by the Company and duly attested and countersigned by the Warrant
Agent.

    (i)  The Company and the Initial Purchaser shall have executed and delivered
the Registration Rights Agreement (in form and substance reasonably satisfactory
to the Initial Purchaser) and the Registration Rights Agreement shall be in full
force and effect.

    (j)  The NASD shall have accepted the Warrants for trading on PORTAL.

    (k) The Company shall not have sustained since the date of the latest
audited financial statements included in the Offering Memorandum any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, except (A) as set forth or
contemplated in the Offering Memorandum and (B) for operating losses incurred in
the ordinary course of business, or since such date, there shall not have been
any material change in the capital stock or long-term debt of the Company
(except for issuances of shares of Common Stock upon exercise of outstanding
options described in the Offering Memorandum or pursuant to any grants under the
Company's employee stock plans in accordance with the terms of such plans as
described in the Offering Memorandum), or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, financial position or results of operations of the Company, except as
set forth or contemplated in the Offering Memorandum, the effect of which, in
any such case described above, is, in the reasonable judgment of the Initial
Purchaser, so material and adverse as to make it impracticable or inadvisable to
proceed with the sale or the delivery of the Warrants being delivered on such
Delivery Date on the terms and in the manner contemplated in the Offering
Memorandum.

    (l)  Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following:

     (i) trading in securities generally on the New York Stock Exchange, the
American Stock Exchange, the NASDAQ or the over-the-counter market, or trading
in any securities issued by the Company on any exchange shall have been
suspended or minimum prices shall have been established on any such exchange or
market by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction;

    (ii) a banking moratorium shall have been declared by United States federal
or New York State authorities;

    (iii) the United States shall have become engaged in hostilities, there
shall have been an escalation in hostilities involving the United States, or
there shall have been a declaration of a national emergency or war by the United
States; or

12

--------------------------------------------------------------------------------

    (iv) a material adverse change in general economic, political or financial
conditions (or the effect of international conditions on the financial markets
in the United States),

so as to make it in case of the above events (i) through (iv), in the sole
judgment of the Initial Purchaser, impracticable or inadvisable to proceed with
the offering or delivery of the Warrants being delivered on such Delivery Date
on the terms and in the manner contemplated in the Offering Memorandum.

    (m) The Company shall have furnished to the Initial Purchaser such further
information, certificates and documents as the Initial Purchaser may reasonably
request to evidence compliance with the conditions set forth in this Section 5.

    (n) All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel to the Initial Purchaser.

    6.  Representations, Warranties and Agreements of Initial Purchaser.  The
Initial Purchaser represents and warrants that it is a QIB. The Initial
Purchaser represents and warrants and agrees with the Company that:

    (a) The Warrants and the Warrant Shares have not been and will not be
registered under the Securities Act in connection with the initial offering of
the Warrants.

    (b) The Initial Purchaser is purchasing the Warrants pursuant to a private
sale exemption from registration under the Securities Act.

    (c) The Warrants have not been and will not be offered or sold by the
Initial Purchaser or its affiliates acting on its behalf except in accordance
and in compliance with Rule 144A under the Securities Act, and the Initial
Purchaser will effect such offers and sales only in compliance with all
applicable securities laws in any jurisdiction in which the Initial Purchaser
effects such offers of sales.

    (d) The Initial Purchaser will not offer or sell the Warrants in the United
States by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising in the United States.

    (e) The Initial Purchaser has not offered or sold, and will not offer or
sell, any Warrants except to persons whom it reasonably believes to be QIBs.

    (f)  The Initial Purchaser is an institutional "accredited investor" as that
term is defined in Rule 501 of Regulation D under the Securities Act.

    (g) The Initial Purchaser has not taken, directly or indirectly, any action
designed to cause or result in, or which has constituted or which might
reasonably be expected to constitute manipulation of the price of any security
of the Company in connection with the offering of the Warrants.

    7.  Indemnification and Contribution.  

    (a) The Company shall indemnify and hold harmless the Initial Purchaser, its
officers and employees and each person, if any, who controls the Initial
Purchaser within the meaning of the Securities Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of the Warrants), to which the Initial
Purchaser, officer, employee or controlling

13

--------------------------------------------------------------------------------

person may become subject, under the Securities Act or otherwise, insofar as
such loss, claim, damage, liability or action arises out of, or is based upon:

     (i) any untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Memorandum or the Offering Memorandum or
in any amendment or supplement thereto;

    (ii) the omission or alleged omission to state in any Preliminary Offering
Memorandum or the Offering Memorandum, or in any amendment or supplement
thereto, any material fact required to be stated therein or necessary to make
the statements therein not misleading; or

    (iii) any act or failure to act or any alleged act or failure to act by the
Initial Purchaser in connection with, or relating in any manner to, the Warrants
or the offering contemplated hereby, and which is included as part of or
referred to in any loss, claim, damage, liability or action arising out of or
based upon matters covered by clause (i) or (ii) above (provided that the
Company shall not be liable under this clause (iii) to the extent that it is
determined in a final judgment by a court of competent jurisdiction that such
loss, claim, damage, liability or action resulted directly from any such acts or
failures to act undertaken or omitted to be taken by the Initial Purchaser
through its gross negligence or willful misconduct),

and shall reimburse the Initial Purchaser and each such officer, employee or
controlling person promptly upon demand for any legal or other expenses
reasonably incurred by the Initial Purchaser, officer, employee or controlling
person in connection with investigating or defending or preparing to defend
against any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, liability or action arises
out of, or is based upon, any untrue statement or alleged untrue statement or
omission or alleged omission made in any Preliminary Offering Memorandum or the
Offering Memorandum, or in any such amendment or supplement, in reliance upon
and in conformity with written information concerning the Initial Purchaser
furnished to the Company by or on behalf of the Initial Purchaser specifically
for inclusion therein; provided, further, that as to any Preliminary Offering
Memorandum, this indemnity agreement shall not inure to the benefit of any
Initial Purchaser, its officers or employees or any person controlling that
Initial Purchaser on account of any loss, claim, damage, liability or action
arising from the sale of the Warrants to any person by the Initial Purchaser if
the Initial Purchaser failed to send or give a copy of the Offering Memorandum,
as the same may be amended or supplemented, to that person and the untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact in such Preliminary Offering Memorandum was
corrected in the Offering Memorandum unless such failure resulted from
non-compliance by the Company with Section 3(b) with respect to the furnishing
of copies of the Offering Memorandum. The foregoing indemnity agreement is in
addition to any liability that the Company may otherwise have to the Initial
Purchaser or to any officer, employee or controlling person of the Initial
Purchaser.

    (b) The Initial Purchaser shall indemnify and hold harmless the Company, its
officers and employees, each of its directors, and each person, if any, who
controls the Company within the meaning of the Securities Act from and against
any loss, claim, damage or liability, joint or several, or any action in respect
thereof, to which the Company or any such officer, employee, director or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon:

     (i) any untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Memorandum or the Offering Memorandum or
in any amendment or supplement thereto, or

14

--------------------------------------------------------------------------------

    (ii) the omission or alleged omission to state in any Preliminary Offering
Memorandum or the Offering Memorandum, or in any amendment or supplement
thereto, any material fact required to be stated therein or necessary to make
the statements therein not misleading,

but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning the Initial Purchaser furnished
to the Company by or on behalf of the Initial Purchaser specifically for
inclusion therein, and shall reimburse the Company and any such officer,
employee, director or controlling person for any legal or other expenses
reasonably incurred by the Company or any such officer, employee, director or
controlling person in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action as such
expenses are incurred. The foregoing indemnity agreement is in addition to any
liability that the Initial Purchaser may otherwise have to the Company or any
such director, officer, employee or controlling person.

    (c) Promptly after receipt by an indemnified party under this Section 7 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 7 except to the extent it has been materially
prejudiced by such failure and, provided further, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have to
an indemnified party otherwise than under this Section 7. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchaser shall have the right to employ counsel to represent
jointly the Initial Purchaser and its officers, employees and controlling
persons who may be subject to liability arising out of any claim in respect of
which indemnity may be sought by the Initial Purchaser against the Company under
this Section 7 if, in the reasonable judgment of the Initial Purchaser, it is
advisable for the Initial Purchaser and those officers, employees and
controlling persons to be jointly represented by separate counsel, and in that
event the fees and expenses of such separate counsel shall be paid by the
Company. No indemnifying party shall:

     (i) without the prior written consent of the indemnified parties (which
consent shall not be unreasonably withheld), settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding, or

    (ii) be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with the consent of the indemnifying party or if there be a final
judgment of the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.

    (d) If the indemnification provided for in this Section 7 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 7(a) or 7(b) in respect of any loss,

15

--------------------------------------------------------------------------------

claim, damage or liability, or any action in respect thereof, referred to
therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof:

     (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchaser, on
the other, from the offering of the Warrants, or

    (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Initial Purchaser, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations.

The relative benefits received by the Company on the one hand, and the Initial
Purchaser on the other, with respect to such offering shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Warrants
purchased under this Agreement (before deducting expenses) received by the
Company (which amounts to $433,125,005), on the one hand, and the total
discounts and commissions received by the Initial Purchaser with respect to the
Warrants purchased under this Agreement (which amounts to $16,875,000), on the
other hand, bear to the total gross proceeds from the offering of the Warrants
under this Agreement (which amounts to $450,000,005). The relative fault shall
be determined by reference to whether the untrue or alleged untrue statement of
a material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Initial Purchaser, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and the Initial
Purchaser agree that it would not be just and equitable if contributions
pursuant to this Section 7(d) were to be determined by pro rata allocation or by
any other method of allocation which does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 7(d) shall be deemed to include, for
purposes of this Section 7(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 7(d), the
Initial Purchaser shall not be required to contribute any amount in excess of
the amount by which the total price at which the Warrants resold by it in the
initial placement of such Warrants were offered to investors exceeds the amount
of any damages which the Initial Purchaser has otherwise paid or become liable
to pay by reason of any untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

    (e) The Initial Purchaser confirms that the statements with respect to the
offering of the Warrants set forth on the cover page of the Offering Memorandum
and in the third, eleventh, twelfth, thirteenth and fourteenth paragraphs under
the caption "Plan of Distribution" in the Offering Memorandum are correct and
constitute the only information furnished in writing to the Company by the
Initial Purchaser specifically for inclusion in the Offering Memorandum.

    (f)  For the avoidance of doubt, it shall be understood that the Company
shall not be liable pursuant to this Section 7 for the portion of any loss,
claim, damage, liability or action resulting, directly or indirectly, from the
sale or resale by the Initial Purchaser of any securities or interests therein
that are sold or resold by the Initial Purchaser in connection or in combination
with the resale by the Initial Purchaser of the Warrants.

    8.  Termination.  The obligations of the Initial Purchaser hereunder may be
terminated by the Initial Purchaser by notice given to and received by the
Company prior to delivery of and payment for

16

--------------------------------------------------------------------------------

the Warrants if, prior to that time, any of the events described in Sections
5(l), (m) and (n) shall have occurred or if the Initial Purchaser shall decline
to purchase the Warrants for any reason permitted under this Agreement.

    9.  Reimbursement of Initial Purchaser's Expenses.  If (a) the Company shall
fail to tender the Warrants for delivery to the Initial Purchaser for any reason
permitted under this Agreement or (b) the Initial Purchaser shall decline to
purchase the Warrants because of any failure or refusal on the part of the
Company to comply with the terms or to fulfill any of the conditions of this
Agreement or if the Company shall be unable to perform its obligations under
this Agreement, the Company shall reimburse the Initial Purchaser for the
reasonable fees and expenses of its counsel and for such other reasonable
out-of-pocket expenses as shall have been incurred by it in connection with this
Agreement and the proposed purchase of the Warrants, and upon demand the Company
shall pay the full amount thereof to the Initial Purchaser. If this Agreement is
terminated pursuant to Section 5(n), the Company shall not be obligated to
reimburse the Initial Purchaser on account of those expenses.

    10.  Notices, etc.  All statements, requests, notices and agreements
hereunder shall be in writing, and:

    (a) if to the Initial Purchaser, shall be delivered or sent by mail, telex
or facsimile transmission to Lehman Brothers Inc., Three World Financial Center,
New York, New York 10285, Attention: Syndicate Department (Fax: 212-528-8822);
and

    (b) if to the Company, shall be delivered or sent by mail, telex or
facsimile transmission to Micron Technology, Inc., 8000 S. Federal Way, Boise,
Idaho 83716-9632; Attention: Chief Financial Officer (Fax: 208-363-2900), with a
copy to the General Counsel, Micron Technology, Inc., 8000 S. Federal Way,
Boise, Idaho 83716-9632, (Fax: 208-368-4540).

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

    11.  Persons Entitled to Benefit of Agreement.  This Agreement shall inure
to the benefit of and be binding upon the Initial Purchaser, the Company and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that the representations,
warranties, indemnities and agreements of the Company contained in this
Agreement shall also be deemed to be for the benefit of the officers and
employees of the Initial Purchaser and the person or persons, if any, who
control the Initial Purchaser within the meaning of Section 15 of the Securities
Act and any indemnity agreement of the Initial Purchaser contained in
Section 7(b) of this Agreement shall be deemed to be for the benefit of
directors, officers and employees of the Company, and any person controlling the
Company within the meaning of Section 15 of the Securities Act. Nothing
contained in this Agreement is intended or shall be construed to give any
person, other than the persons referred to in this Section 12, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

    12.  Survival.  The respective indemnities, representations, warranties and
agreements of the Company and the Initial Purchaser contained in this Agreement
or made by or on behalf of them, respectively, pursuant to this Agreement, shall
survive the delivery of and payment for the Warrants and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any of them or any person
controlling any of them.

    13.  Definition of the Terms "Business Day" and "Subsidiary".  For purposes
of this Agreement, (a) "business day" means any day on which the New York Stock
Exchange, Inc. is open for trading and (b) "subsidiary" has the meaning set
forth in Rule 405 of the rules and regulations promulgated under the Securities
Act.

17

--------------------------------------------------------------------------------

    14.  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

    15.  Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.

    16.  Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

18

--------------------------------------------------------------------------------

    If the foregoing correctly sets forth the agreement between the Company and
the Initial Purchaser, please indicate your acceptance in the space provided for
that purpose below.

    Very truly yours,
 
 
MICRON TECHNOLOGY, INC.
 
 
By
 
  

--------------------------------------------------------------------------------

Name:
Title:

Accepted and agreed by:    
LEHMAN BROTHERS INC.
 
 
By
 
  

--------------------------------------------------------------------------------

Authorized Representative
 
 

19

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.144



PURCHASE AGREEMENT
